[PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                    FILED
                                                              U.S. COURT OF APPEALS
                                  No. 09-10226                  ELEVENTH CIRCUIT
                                                                   OCTOBER 7, 2009
                              Non-Argument Calendar
                                                                 THOMAS K. KAHN
                            ________________________
                                                                      CLERK

                       D. C. Docket No. 08-00658-CV-5-CLS

SHEILA T. HARPER,
personal representative of the estate
Mitchell Vinson Harper, deceased,

                                                                  Plaintiff-Appellee,

                                        versus

LAWRENCE COUNTY, ALABAMA,
a county organized and existing under the laws
of the State of Alabama,
LAWRENCE COUNTY COMMISSION,
a governmental entity organized and existing under the laws
of the state of Alabama, et al.,

                                                                        Defendants,

GENE MITCHELL, an individual,
KENNETH MITCHELL, an individual,
MARY BROWN, an individual,
WILFORD JEROME REED, an individual,
KEVIN BLAKE ROBINSON, an individual,


                                                          Defendants-Appellants.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________
                                  (October 7, 2009)

Before MARCUS, WILSON and FAY, Circuit Judges.

FAY, Circuit Judge:

       This appeal requires us to determine whether the district court properly

rescinded its order converting a motion to dismiss into a motion for summary

judgment. We must also determine whether the court properly denied Defendants

qualified immunity. After reviewing the record and the parties’ briefs, we

AFFIRM IN PART AND REVERSE IN PART.

                                        I.   FACTS

A.     Background

       The following facts are taken from Plaintiff’s Complaint. On April 24, 2007

Mitchell Vinson Harper was arrested by Town Creek, Alabama police officer Joe

Fike for failing to appear in court on public intoxication charges. Fike transported

Harper to the Lawrence County Jail in Alabama1 where he was processed and

incarcerated by Kevin Blake Robinson, a night-shift jailer. As alleged, Harper did



       1
         Fike took Harper to Lawrence County’s detention facility because the city of Town
Creek does not maintain its own.

                                              2
not receive an “appropriate or reasonable” medical examination and/or screening

upon admission to the jail.

       According to the Complaint Harper was an alcoholic, and while in jail he

experienced severe alcohol withdrawal. He displayed symptoms of that affliction,

including hallucinations, slurred speech, incoherence, and difficulty walking.

Robinson and/or Wilford Jerome Reed, another night-shift jailer, contacted Fike

and informed him of Harper’s strange behavior. Fike informed one or both of

them that he (Fike) would contact Jerry Garrett (Town Creek’s police chief) about

Harper’s behavior, and that the Town Creek Defendants2 would make a decision

regarding Harper’s medical care. During a shift change Robinson and/or Reed

informed Tim Taylor, a Lawrence County day-shift jailer, of Harper’s behavior.

Moreover, inmates informed Taylor, Reed and Robinson of Harper’s strange

behavior, informing them that Harper was saying “crazy things,” was “talking off

the wall,” and was having trouble keeping his balance. Harper did not receive any

medical care and died of problems related to alcohol withdrawal in the Lawrence

County Jail on April 28, 2007, four days after his arrest.

       Plaintiff Sheila T. Harper, the personal representative of Harper’s estate,

filed a two-count Complaint on April 14, 2008 against the following Defendants:


      2
        Plaintiff uses the term “Town Creek Defendants” to refer to Fike, Garrett, and the city
of Town Creek.

                                               3
Lawrence County, the Lawrence County Commission, Lawrence County Sheriff

Gene Mitchell, jail administrator Kenneth Mitchell, jail administrator Mary Brown,

Taylor, Reed, Robinson, the City of Town Creek, Garrett, and Fike. See D.E. #1.

In Count I Plaintiff sued all Defendants under 42 U.S.C. § 1983 for deliberate

indifference to Harper’s serious medical needs, as prohibited by the Fourteenth and

Eighth Amendments.3 In Count II Plaintiff sued all Defendants for negligence and

wantonness under Alabama state law for failing to provide medical treatment.4

B.     Procedure

       On May 6, 2008 Defendants Gene Mitchell, Kenneth Mitchell, Brown,

Reed, and Robinson filed a motion to dismiss the Complaint under Federal Rule of

Civil Procedure 12(b)(6) with attached exhibits.5 See D.Es. #27-28. In their

motion Defendants asserted the defense of qualified immunity to the section 1983




        3
          Plaintiff conceded that her section 1983 claims may only be brought under the
Fourteenth Amendment, as Harper was a pretrial detainee and not a prisoner. See D.Es. #36, 37;
see also, e.g., Andujar v. Rodriguez, 486 F.3d 1199, 1203 n.3 (11th Cir. 2007) (“Claims of
deliberate indifference to the serious medical needs of pretrial detainees are governed by the
Fourteenth Amendment’s Due Process Clause rather than by the Eighth Amendment’s Cruel and
Unusual Punishment Clause, which governs similar claims by convicted prisoners.”).

       4
         Plaintiff voluntarily dismissed a number of her claims: her section 1983 claims against
Kenneth Mitchell, Brown, Reed, and Robinson in their official capacities, and her state law
claims against Gene Mitchell, Kenneth Mitchell, Brown, Reed, and Robinson.

       5
         Although Tim Taylor is also employed by Lawrence County, he filed a separate motion
to dismiss the claims against him. See D.E. #49. That motion is not at issue in this appeal.

                                                4
claims against them in their individual capacities.6 See id. Plaintiff filed an

opposition with her own attached exhibits. See D.E. #36. Defendants filed a

motion to strike Plaintiff’s response or, in the alternative, to convert their Rule

12(b)(6) motion to a motion for summary judgment under Rule 56. See D.E. #42.

       The district court granted the alternative requested relief and converted the

motion to dismiss to a motion for summary judgment. See D.E. #44. The court

later rescinded that order, finding that “the current body of evidence simply is

insufficient to support a ruling on a motion for summary judgment.” See D.E. #66.

Analyzing the motion as a motion to dismiss, the court denied qualified immunity

on the section 1983 claims against Gene Mitchell, Kenneth Mitchell, Brown, Reed,

and Robinson. See id. Those Defendants appeal both rulings here - the court’s

decision to rescind its order converting their motion to dismiss into a motion for

summary judgment, and the denial of their qualified immunity. We address each

issue in turn.7

        6
          Under the doctrine of qualified immunity, “government officials performing
discretionary functions generally are shielded from liability for civil damages insofar as their
conduct does not violate clearly established statutory or constitutional rights of which a
reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “The
purpose of qualified immunity is to allow government officials to carry out their discretionary
duties without the fear of personal liability or harassing litigation.” McClish v. Nugent, 483 F.3d
1231, 1237 (11th Cir. 2007) (internal quotation omitted). There is no question here that
Defendants were performing discretionary functions during their alleged unlawful conduct.

       7
          The only claims at issue in this appeal are the claims against the individual Lawrence
County Defendants in their personal capacities, claims against which those Defendants asserted
qualified immunity. See D.E. #70, Notice of Appeal (“The basis of this appeal is the denial of

                                                 5
                                 II.   DISCUSSION

A.     Conversion of Motion for Summary Judgment Back into Motion to
       Dismiss

       Defendants claim that the district court erred in rescinding its order

converting their motion to dismiss to a summary judgment motion. We disagree.

It is permissible for a district court to rescind its own interlocutory order. See, e.g.,

Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1315 (11th Cir. 2000) (“In this

case, the court’s order for a new trial was an interlocutory order, and therefore the

trial court had the power to revoke it and reinstate the judgment.”); Hardin v.

Hayes, 52 F.3d 934, 938 (11th Cir. 1995) (district court may reconsider and amend

interlocutory orders at any time before final judgment).

       We review a district court’s reversal of its own interlocutory order for abuse

of discretion. See, e.g., Lanier Const., Inc. v. Carbone Props. of Mobile, LLC, 253

Fed. Appx. 861, 863 (11th Cir. 2007) (“[T]the district court’s denial of [the

plaintiff’s] motion for leave to amend the complaint was simply an interlocutory

decision . . . which the district court had ample discretion to reconsider.”); Sanchez

v. Triple-S Mgmt, Corp., 492 F.3d 1, 12 n.12 (1st Cir. 2007) (“[A]bsent a

particularly egregious abuse of discretion, district courts are free to reconsider their

interlocutory orders.”) (internal quotation omitted).


qualified immunity.”).

                                            6
       We find that the district court did not abuse its discretion in rescinding its

order converting Defendants’ motion to dismiss to a summary judgment motion.

The court made clear when it did so that discovery was stayed, and that it did not

consider any evidence outside the pleadings when ruling on the motion as a motion

to dismiss. Further, the parties are not precluded from filing a summary judgment

motion in the future.

       Defendants argue that it was not enough for the court to have declined to

consider the outside documents in ruling on the motion to dismiss - rather, it

should have excluded them pursuant to Rule 12(d).8 This argument has no merit.

A judge need not convert a motion to dismiss into a motion for summary judgment

as long as he or she does not consider matters outside the pleadings. According to

case law, “not considering” such matters is the functional equivalent of

“excluding” them - there is no more formal step required. See, e.g., Jones v. Auto.

Ins. Co. of Hartford, Conn., 917 F.2d 1528, 1532 (11th Cir. 1990) (“[I]f the judge

does consider . . . outside matters, i.e., if the judge does not exclude them, Rule

12(b) requires the judge to comply with the requirements of Rule 56.”) (emphases

added); see also, e.g., Austin v. Modern Woodman of Am., 275 Fed. Appx. 925,



       8
          Rule 12(d) provides, in pertinent part: “If, on a motion under Rule 12(b)(6) or 12(c),
matters outside the pleadings are presented to and not excluded by the court, the motion must be
treated as one for summary judgment under Rule 56.”

                                                7
926 (11th Cir. 2008) (“[W]e discern no reversible error [in the district court’s

refusal to construe the defendants’ motions to dismiss as motions for summary

judgment]. Although the parties’ motions had affidavits, the record demonstrates

that the district court did not consider matters outside the pleadings.”); Ware v.

Assoc. Milk Producers, Inc., 614 F.2d 413, 414 (5th Cir. 1980) (“Although Rule

12(b) provides that a 12(b)(6) motion shall be treated as one for summary

judgment when matters outside the record are presented to the court and not

excluded, in the instant case the express wording of the Order of Dismissal

affirmatively indicates that the district court did not consider the extra-pleading

matters.”).9

       In sum, we find that the district court properly exercised its discretion to

reconsider and rescind its order converting Defendants’ motion to dismiss into a

summary judgment motion.

B.     Denial of Qualified Immunity

       The court analyzed Plaintiff’s section 1983 claims for deliberate indifference

to serious medical needs and determined that they were not subject to dismissal

under Rule 12(b)(6) based on qualified immunity. With one exception, we agree.10

       9
         Under Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
are bound by cases decided by the former Fifth Circuit before October 1, 1981.

        10
           “We review de novo a trial court’s denial of a motion to dismiss a complaint on
qualified immunity grounds.” Long v. Slaton, 508 F.3d 576, 579 (11th Cir. 2007). “In

                                                8
       Rule 8(a)(2) requires only “a short and plain statement of the claim showing

that the pleader is entitled to relief.” The Supreme Court has clarified that to

satisfy Rule 8, “[f]actual allegations must be enough to raise a right to relief above

the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

plaintiff must allege “enough facts to state a claim to relief that is plausible on its

face,” to “nudge[] [the] claims across the line from conceivable to plausible.” Id.

at 570.

       However, this Circuit has tightened the application of Rule 8 in section 1983

cases where qualified immunity is at issue, like this one. In such cases, the

“heightened pleading standard” applies and “[s]ome factual detail in the pleadings

is necessary.” GJR Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1367

(11th Cir. 1998); see also Danley v. Allen, 540 F.3d 1298, 1314 (11th Cir. 2008)

(“Under the heightened pleading requirement, the relevant facts must be alleged

with some specificity.”) (internal quotation omitted). The purpose of the

heightened pleading standard is for the plaintiff to provide facts with “sufficient

detail for Defendants to understand what alleged rights were violated . . . and

which of their actions allegedly violated those rights,” as well as “for the court to



reviewing a complaint, we accept all well-pleaded factual allegations as true and construe the
facts in the light most favorable to the plaintiff.” Cottone v. Jenne, 326 F.3d 1352, 1357 (11th
Cir. 2003).

                                                 9
determine whether those facts indeed set out a violation of rights and whether those

rights were clearly established when these incidents occurred.” Amnesty Int’l,

USA v. Battle, 559 F.3d 1170, 1180 (11th Cir. 2009).

       Here, Plaintiff brought claims for deliberate indifference to serious medical

needs against the individual Defendants employed by Lawrence County.

Specifically, she brought two different types of deliberate indifference claims:

those for “personal participation” against Gene Mitchell, Kenneth Mitchell, Brown,

Reed, and Robinson; and those for “supervisory liability” against Gene Mitchell,

Kenneth Mitchell, and Brown.11 Below, we analyze both types of claims to see if

the district court correctly denied Defendants qualified immunity.

       1.     “Personal Participation” Claims

       As stated above, Gene Mitchell, Kenneth Mitchell, Brown, Reed, and

Robinson all asserted qualified immunity as a defense to the “personal

participation” section 1983 claims against them. This Circuit generally follows a

two-step analysis to determine if qualified immunity applies to any section 1983

claim. The first step is to determine “whether the [defendant’s] conduct amounted

to a constitutional violation,” and the second step is to “analyze[] whether the right

violated was ‘clearly established’ at the time of the violation.” Lewis v. City of


       11
          Plaintiff made clear which claims she brought against which Defendants in her
response to their motion to dismiss. See D.E. #36 at 11-21.

                                              10
West Palm Beach, Fla., 561 F.3d 1288, 1291 (11th Cir. 2009). “Whether a

constitutional right was ‘clearly established’ at the time of the violation turns on

whether it would be clear to a reasonable [defendant] that his conduct was

unlawful in the situation he confronted.” Gray ex rel. Alexander v. Bostic, 458

F.3d 1295, 1306 (11th Cir. 2006) (internal quotation omitted). “We recognize

three sources of law that would put a government official on notice of statutory or

constitutional rights: specific statutory or constitutional provisions; principles of

law enunciated in relevant decisions; and factually similar cases already decided by

state and federal courts in the relevant jurisdiction.” Goebert v. Lee County, 510

F.3d 1312, 1330 (11th Cir. 2007).

               a.     Violation of constitutional rights?

      To perform the first step of the qualified immunity analysis, we must

determine whether Plaintiff properly stated a “personal participation” claim for

deliberate indifference under the Fourteenth Amendment against Gene Mitchell,

Kenneth Mitchell, Brown, Reed, and Robinson. Specifically, Plaintiff must

sufficiently allege “both an objectively serious medical need and that a Defendant

acted with deliberate indifference to that need.” Burnette v. Taylor, 533 F.3d 1325,

1330 (11th Cir. 2008).12 To establish “deliberate indifference,” Plaintiff must



      12
           Defendants conceded that Harper suffered a serious medical condition.

                                               11
demonstrate that Defendants (1) had subjective knowledge of a risk of serious

harm; (2) disregarded that risk; and (3) acted with more than gross negligence. Id.

She must also show that those Defendants’ conduct caused Harper’s injuries. See

Marsh v. Butler County, Ala., 268 F.3d 1014, 1028 (11th Cir. 2001).

      With respect to the “subjective knowledge” component, we have stated that

defendants “must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and [ ] must also draw the inference.’”

Bozeman v. Orum, 422 F.3d 1265, 1272 (11th Cir. 2005) (internal quotation

omitted). “[I]mputed or collective knowledge cannot serve as the basis for a claim

of deliberate indifference. Each individual Defendant must be judged separately

and on the basis of what that person knows.” Burnette, 533 F.3d at 1331.

      Here, there are two main ways Plaintiff alleges Defendants knew of Harper’s

serious medical needs. First, Plaintiff claims that they “had full knowledge that

Harper was an alcoholic who would experience delirium tremens (DT’s) due to

alcohol withdrawal if left untreated,” because he had been arrested before and

placed in the Lawrence County Jail on various alcohol-related charges. Compl. at

8. She also alleges that during the course of one or more of his prior arrests Harper

“informed the defendants that he had a history of seizures due to alcohol

withdrawal.” Id. at 9. However, these allegations do not meet the Rule 8 standard,



                                          12
much less the heightened pleading standard. Plaintiff did not offer any facts to

suggest why these Defendants in particular (a sheriff, two jail administrators, and

two jailers) would know of Harper’s specific medical history, nor did she offer any

specific facts regarding Harper’s past arrests. Moreover, even if those Defendants

did know of Harper’s history of alcoholism and/or past alcohol-related arrests, they

would still have needed to know that Harper was in serious need of medical

attention during the time period in question, April 24, 2007 to April 28, 2007. In

our view, Plaintiff does not “raise [her] right to relief above the speculative level”

in this instance. Twombly, 550 U.S. at 555.

      Second, Plaintiff claims Defendants were aware of Harper’s condition

because of his symptoms and behavior at the jail. Specifically, Plaintiff alleges

that several days after his initial incarceration Harper was hallucinating, slurring

his words, physically weak, and incoherent. According to the Complaint, Reed

and/or Robinson told both Taylor and Fike that Harper was displaying erratic and

strange behavior. Compl. at 7-8. The Complaint also alleges that other inmates

informed Reed and Robinson that Harper was acting strangely, losing his balance,

and had urinated on himself. Id. at 9. Based on these allegations we hold that

Plaintiff adequately alleged Reed and Robinson had “actual knowledge” of the risk

of serious harm to Harper if left untreated. However, the Complaint does not



                                           13
allege how the other three Defendants, Sheriff Gene Mitchell and administrators

Kenneth Mitchell and Brown, could possibly have had such actual knowledge.

Thus, the court should have dismissed the “personal participation” claims as to

those three Defendants based on qualified immunity, and we reverse the district

court’s order in that respect.

      As explained above, Plaintiff must also sufficiently allege that Reed and

Robinson disregarded the risk of serious harm to Harper with conduct that was

more than negligent. “[O]fficials, to be liable [for deliberate indifference], must be

aware of a substantial risk of serious harm to the inmates and not take reasonable

measures to alleviate that risk.” Marsh, 268 F.3d at 1027. “Deliberate

indifference” can include “the delay of treatment for obviously serious conditions

where it is apparent that delay would detrimentally exacerbate the medical

problem, the delay does seriously exacerbate the medical problem, and the delay is

medically unjustified.” Taylor v. Adams, 221 F.3d 1254, 1259-60 (11th Cir. 2000)

(internal quotation omitted).

      Here, Plaintiff alleges that Reed and/or Robinson called Fike regarding

Harper’s strange behavior. Fike allegedly told one or both of them that he (Fike)

would contact Garrett about Harper’s behavior, and that the Town Creek

Defendants would make a decision regarding Harper’s medical care. Plaintiff also



                                          14
alleges that Reed and/or Robinson told Taylor about Harper’s behavior at the shift

change. However, despite their awareness of Harper’s condition, neither Reed or

Robinson took any steps to actually secure immediate medical attention for Harper,

whose need for prompt treatment appeared dire. Thus, Plaintiff adequately alleged

that Reed and Robinson violated Harper’s Fourteenth Amendment rights.

             b.     Were Harper’s rights clearly established at the time?

      In order to clear the qualified immunity hurdle for Reed and Robinson,

Plaintiff must also show that Harper’s rights under the Fourteenth Amendment

were “clearly established” at the time they were allegedly violated. We find that

Plaintiff can clear this hurdle. This Circuit has stated that its prior cases

“established that a jail official who is aware of but ignores the dangers of acute

alcohol withdrawal and waits for a manifest emergency before obtaining medical

care is deliberately indifferent to the inmate’s constitutional rights.” Lancaster v.

Monroe County, Ala., 116 F.3d 1419, 1426 (11th Cir. 1997); see also id.

(“Morrison clearly established that sheriffs and jailers cannot place or keep a

chronic alcoholic in jail without any medical supervision, when the defendants are

aware that the alcoholic is suffering from a severe form of alcohol withdrawal.”)

(citing Morrison v. Washington County, 700 F.2d 678 (11th Cir. 1983)).

      Thus, Plaintiff properly stated “personal participation” section 1983 claims



                                           15
for deliberate indifference against Reed and Robinson, and the district court was

right to deny those Defendants qualified immunity. We therefore affirm the

district court in that respect.

       2.      “Supervisory Liability” Claims

       Plaintiff also sues Gene Mitchell, Kenneth Mitchell, and Brown for

deliberate indifference in their capacity as supervisors. Because those Defendants

asserted qualified immunity to the “supervisory liability” claims against them, we

must again perform the qualified immunity analysis. That is, we must analyze

whether Plaintiff properly stated a violation of Harper’s Fourteenth Amendment

rights against those Defendants, and whether those rights were clearly established

at the time.

               a.    Violation of constitutional right?

       Supervisory liability lies where the defendant personally participates in the

unconstitutional conduct or there is a causal connection between such conduct and

the defendant’s actions. There are three ways to establish such a causal

connection:


       when a history of widespread abuse puts the responsible supervisor on
       notice of the need to correct the alleged deprivation, and he fails to do
       so. Alternatively, the causal connection may be established when a
       supervisor’s custom or policy . . . result[s] in deliberate indifference to
       constitutional rights or when facts support an inference that the

                                        16
       supervisor directed the subordinates to act unlawfully or knew that the
       subordinates would act unlawfully and failed to stop them from doing
       so.

Cottone, 326 F.3d at 1360-61 (internal quotations omitted).13

       Here, because there are no allegations in the Complaint regarding the

supervisors’ personal participation in the denial of Harper’s Fourteenth

Amendment rights, we look to whether Plaintiff has alleged a “causal connection.”

Although Plaintiff does mention “widespread” constitutional rights deprivations

(see Compl. at 16), it seems that the bulk of her facts against Gene Mitchell,

Kenneth Mitchell, and Brown allege “causal connection” based on their customs or

policies that resulted in harm to Harper. Specifically, Plaintiff alleges that those

Defendants, who were responsible for the management and administration or

oversight of the jail, had customs or policies of improperly screening inmates for

alcohol withdrawal, improperly handling inmates addicted to alcohol or drugs,

delaying medical treatment and restricting access to outside medical providers in

order to save money, primarily using emergency medical treatment for physical

injuries only, and also failing to train jailers in identifying inmates with alcohol

dependency.


        13
           “The deprivations that constitute widespread abuse sufficient to notify the supervising
official must be obvious, flagrant, rampant and of continued duration, rather than isolated
occurrences.” Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999) (internal quotation
omitted).

                                                17
      As factual support, the Complaint refers to an incident with Clyde O’Neal

Parker, who was also a pretrial detainee in the Lawrence County Jail. The Parker

incident is strikingly similar to this case - and occurred only one month before the

Harper incident. According to that complaint, Parker was taken into custody on a

DUI charge and did not receive a proper medical screening, which would have

revealed his alcoholism and potential for suffering from withdrawal. The

complaint states that Parker did in fact experience alcohol withdrawal but was not

treated at the jail - even though Parker’s wife informed jail personnel that Parker

was an alcoholic and would need emergency treatment. The complaint states that a

jailer informed Parker’s daughter that Parker would not receive medical care

because he was not “bleeding.” Parker was eventually released to family members

so that they could take him to a hospital for medical treatment. Parker ended up

suffering brain damage. The Parker complaint contains similar allegations against

the same three supervisory Defendants as the Harper Complaint - that they

maintained a custom or policy of improper medical screening, of burden-shifting

medical treatment onto other entities out of financial concerns and “denying or

delaying treatment for serious health conditions to save money.” Parker Compl. at

8. The Parker complaint also sues jailers Reed and Robinson.

      In sum, given the Complaint’s factual detail about Harper’s incident and the



                                          18
similar incident involving Parker just one month before, as well as the specific

allegations regarding the customs or policies put in place by the supervisors,

Plaintiff met both the Rule 8 and heightened pleading standards.14 Accordingly,

we hold that Plaintiff sufficiently alleged that the supervisory Defendants violated

Harper’s Fourteenth Amendment rights based on their customs or policies.

               b.     Were Harper’s rights clearly established at the time?

       Gene Mitchell, Kenneth Mitchell, and Brown claim they are entitled to

qualified immunity on the “supervisory liability” claims because, even if Plaintiff

properly alleged they violated Harper’s Fourteenth Amendment rights, it was not

“clearly established” at the time that their alleged actions would be unlawful. This

is because, they argue, no factually similar case could have put them on notice of

the unlawfulness of their conduct.

       Plaintiff does not point to any such factually similar case, and we were

unable to find one. However, as we explained above, the existence of a factually

similar case is not the only way to put officials on notice of the unlawfulness of

their conduct. Indeed, “[a] government official can be put on notice that his

actions will violate a constitutional or statutory right by . . . a legal principle


       14
          Plaintiff also offered allegations regarding the other two ways to establish a “causal
connection” - namely, the supervisors’ failure to train and the existence of “widespread abuse.”
Although we do not address those allegations substantively, we believe they satisfy the Rule 8
and heightened pleading standards as well.

                                               19
announced by a decision from a court with jurisdiction over the place where the

violation of rights was committed.” Danley, 540 F.3d at 1313. In our view, our

prior pronouncements on the illegality of delayed or inadequate treatment for

alcohol withdrawal should have sufficed to put the supervisory Defendants on

notice. Specifically, the Lancaster and Morrison cases (see supra p. 15) should

have put any government actor on notice that delayed or inadequate treatment of

alcohol withdrawal would be unlawful. Those cases should also have put

supervisors on notice that policies or customs of delayed investigation into and

treatment of alcohol withdrawal would be unlawful as well. Thus, we affirm the

district court’s denial of Gene Mitchell, Kenneth Mitchell, and Brown’s qualified

immunity defense to Plaintiff’s “supervisory liability” claims against them.

                              III.   CONCLUSION

      For the foregoing reasons, we affirm the district court in all respects but one:

we reverse the court’s denial of qualified immunity to Gene Mitchell, Kenneth

Mitchell, and Brown on the “personal participation” section 1983 claims.

Accordingly, the order of the district court denying Defendants qualified immunity

is

      AFFIRMED IN PART, REVERSED IN PART.




                                          20